DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11, 13-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ottino (US-10378252-B2).

With regards to claim 1, Ottino discloses a motor-driven door ratchet (18’ Figure 25) for a vehicle (10 Figure 1), the door ratchet comprising: 
a catch part (32 Figure 25) configured to lock a vehicle door (16 Figure 1) to a vehicle body (12 Figure 1) by being caught (Figure 33A) by a striker (20 Figure 25) mounted on the vehicle body or to be detached (Figure 33F) from the striker to allow the vehicle door to be opened from the vehicle body; 
a door locking and release part (321 Figure 31) that includes a main motor (182 Figure 31), the door locking and release part configured to allow the catch part to be locked (via cinching sequence shown Figures 16D-16J [the two-motor embodiment shown Figures 25-34 performs the same cinching sequence as best seen Figures 15-17, Col 24 Para 2]) or released (via release sequence shown Figures 33A-33F) from the striker by applying a rotational force to the catch part through the main motor; 
an emergency door release part (320 Figure 31) that includes an auxiliary motor (322 Figure 31), the emergency door release part configured to allow the auxiliary motor to be operated to open the vehicle door from the vehicle body through the catch part (Col 25 Para 5); 
an inside emergency operation lever (300 Figure 31) connected (via lever 212, Figure 31) to an inside handle (24 Figure 1) installed in the vehicle door, the inside emergency operation lever configured to be rotated by receiving a manipulation force to allow the vehicle door to be opened by applying torque to the catch part (Col 26 Para 2); and 
an outside emergency operation lever (232 Figure 22A [the two-motor embodiment shown Figures 25-34 includes the same outside release mechanism 230 best seen Figures 22A-22E, Col 24 Para 2]) connected to an outside handle (22 Figure 1) installed in the vehicle door, the outside emergency operation lever configured to be rotated by receiving a manipulation force to allow the vehicle door to be opened by applying torque to the catch part (Col 23 Para 2).

With regards to claim 2, Ottino discloses the door ratchet of claim 1, wherein the catch part comprises: 
a catch (36 Figure 25) configured to be rotatably installed to have a locking groove (44 Figure 33A) through which the striker (20 Figure 33A) mounted on the vehicle body is inserted to be caught or is removed; and 
a pawl (38 Figure 25) rotatably mounted to enter (38 Figure 33A) a rotation trajectory of the catch to stop rotation of the catch or to deviate (38 Figure 33E) from the rotation trajectory of the catch to allow the catch to be freely rotatable, wherein a pawl arm (64 Figure 33A) protruding from a first side (left side, Figure 33A) surface is formed in the pawl.

With regards to claim 4, Ottino discloses the door ratchet of claim 2, further comprising a second bumper (66 Figure 25) configured for damping and rotation stopping of the pawl during rotation of the pawl (Figures 33A-33C).

With regards to claim 5, Ottino discloses the door ratchet of claim 2, wherein the catch (36 Figure 25) and the pawl (38 Figure 25) are rotatably mounted to a support bracket (30 Figure 25) through pins (40, 60 Figure 25) and an extension arm (bent flange of 30, Figure 25) is formed in the support bracket.

With regards to claim 6, Ottino discloses the door ratchet of claim 5, wherein the inside emergency operation lever (300 Figure 31) and the outside emergency operation lever (232 Figure 22A) are rotatably fastened to the extension arm (bent flange of 30, Figure 25) of the support bracket (30 Figure 25) through the pins (40, 60 Figure 25).

With regards to claim 7, Ottino discloses a motor-driven door ratchet (18’ Figure 25) for a vehicle (10 Figure 1), the door ratchet comprising: 
a catch (36 Figure 25) configured to be rotatably installed to have a locking groove (44 Figure 33A) through which a striker (20 Figure 33A) mounted on a vehicle body (12 Figure 1) is inserted to be caught (Figure 33A) or is removed (Figure 33F); 
a pawl (38 Figure 25) rotatably mounted to enter (38 Figure 33A) a rotation trajectory of the catch to stop rotation of the catch or to deviate (38 Figure 33E) from the rotation trajectory of the catch to allow the catch to be freely rotatable, wherein a pawl arm (64 Figure 33A) protruding from a first side (left side, Figure 33A) surface is formed in the pawl, the catch and the pawl being part of a catch part (32 Figure 25) that is configured to lock a vehicle door (16 Figure 1) to the vehicle body; 
a main motor (182 Figure 31) configured to be rotatable in a clockwise (via cinching sequence shown Figures 16D-16J) and counterclockwise (via release sequence shown Figures 33A-33F) direction, the main motor including a first driving gear (186 Figure 30), wherein the catch part can be locked (via cinching sequence shown Figures 16D-16J) or released (via release sequence shown Figures 33A-33F) from the striker by applying a rotational force to the catch part through the main motor; 
a first driven gear (188 Figure 30) engaged in the first driving gear; 
a pawl release lever (92’ Figure 26) configured to include a second driven gear (190 Figure 30) engaged in the first driven gear to rotate the pawl while rotating through a driving gear of the main motor, the first driven gear, and the second driven gear (Col 27 Para 3); 
an emergency door release part (320 Figure 31) that includes an auxiliary motor (322 Figure 31), the emergency door release part configured to allow the auxiliary motor to be operated to open the vehicle door from the vehicle body through the catch part (Col 25 Para 5); 
an inside emergency operation lever (300 Figure 31) connected to an inside handle (24 Figure 1) installed in the vehicle door, the inside emergency operation lever configured to be rotated by receiving a manipulation force to allow the vehicle door to be opened by applying torque to the catch part (Col 26 Para 2); and 
an outside emergency operation lever (234 Figure 22C) connected to an outside handle (22 Figure 1) installed in the vehicle door, the outside emergency operation lever configured to be rotated by receiving a manipulation force to allow the vehicle door to be opened by applying torque to the catch part (Col 23 Para 2).

With regards to claim 8, Ottino discloses the door ratchet of claim 7, wherein the pawl release lever (92’ Figure 26) includes an opening protrusion (118’ Figure 32B) and a closing protrusion (306 Figure 32B) spaced from each other in a circumferential direction; and 
the pawl arm (64 Figure 33A) is disposed between (see Figure 33B) the opening protrusion and the closing protrusion.

With regards to claim 9, Ottino discloses the door ratchet of claim 7, further comprising a door latch controller (113 Figure 29) configured to detect an operation (Col 21 Para 4) or manipulation of a button or a switch (117 Figure 29) installed in the inside handle, the outside handle (Col 21 Lines 61-63), or the vehicle door to apply an operation signal to the main motor (Col 21 Para 4).

With regards to claim 10, Ottino discloses the door ratchet of claim 7, wherein the emergency door release part comprises: 
an emergency auxiliary motor (322 Figure 31) configured to include a driving screw (330 Figure 29); 
a driven screw lever (332 Figure 29) engaged with the driving screw to move according to rotation of the driving screw; 
an emergency key lever (326 Figure 29) coupled to the driven screw lever to move together therewith; and 
a master locking link (90’ Figure 31) connected to the emergency key lever together therewith to be connected (via lug 108, Figure 22C) to the outside emergency operation lever.

With regards to claim 11, Ottino discloses the door ratchet of claim 10, wherein a connection protrusion (98’ Figure 32A) is formed at a first end of the master locking link (90’ Figure 31); 
a hole (the opening between arms 348 and 350 of emergency key lever 326, Figure 32A) into which the connection protrusion is inserted is formed at a first end of the emergency key lever (326 Figure 29); and 
the master locking link is not only connected to the emergency key lever to move together therewith, but is also relatively rotatably connected to the emergency key lever (clockwise rotation of the emergency key lever 326 rotates the master locking link 90’, Figures 32A [Wingdings font/0xE0] 32B).
With regards to claim 13, Ottino discloses the door ratchet of claim 10, wherein a connection protrusion (98’ Figure 32A) is provided at a first end of the master locking link (90’ Figure 31); and 
a long hole (250 Figure 22C) into which an operation protrusion (108 Figure 26) is movably inserted is formed in the outside emergency operation lever (234 Figure 22C).

With regards to claim 14, Ottino discloses the door ratchet of claim 13, wherein a protruding arm (312 Figure 31) protruding at a predetermined height (measured in the vertical direction of Figure 31) is formed in the inside emergency operation lever (300 Figure 31); and 
the protruding arm is selectively pushed (clockwise rotation of the operation protrusion 108 of the master locking link 90’ will selectively push the protruding arm 312 of the inside emergency operation lever 300 via drive tab 304, Figure 32A) by the operation protrusion (108 Figure 26) of the master locking link (90’ Figure 31).

With regards to claim 15, Ottino discloses the door ratchet of claim 14, wherein a length of the long hole (250 Figure 22C) of the outside emergency operation lever (234 Figure 22C) is larger (Figures 22C and 31 show that the length of the long hole is greater than the thickness of the inside emergency operation lever) than a height (measured in the vertical direction of Figure 31) of the protruding arm (312 Figure 31) of the inside emergency operation lever (300 Figure 31).

With regards to claim 18, Ottino discloses a vehicle (10 Figure 1) comprising: 
a vehicle body (12 Figure 1); 
a striker (20 Figure 33A) mounted on the vehicle body; 
a vehicle door (16 Figure 1) rotatably connected to the vehicle body; 
a catch part (32 Figure 25) configured to lock the vehicle door to the vehicle body by being caught by the striker or to be detached from the striker to allow the vehicle door to be opened from the vehicle body (Col 12 Para 4); 
a door locking and release part (321 Figure 31) that includes a main motor (182 Figure 31), the door locking and release part configured to allow the catch part to be locked (via cinching sequence shown Figures 16D-16J) or released (via release sequence shown Figures 33A-33F) from the striker by applying a rotational force to the catch part through the main motor; 
an emergency door release part (320 Figure 31) that includes an auxiliary motor (322 Figure 31), the emergency door release part configured to allow the auxiliary motor to be operated to open the vehicle door from the vehicle body through the catch part (Col 25 Para 5); 
an inside emergency operation lever (300 Figure 31) connected (via lever 212, Figure 31) to an inside handle (24 Figure 1) installed in the vehicle door, the inside emergency operation lever configured to be rotated by receiving a manipulation force to allow the vehicle door to be opened by applying torque to the catch part (Col 26 Para 2); and 
an outside emergency operation lever (232 Figure 22A) connected to an outside handle (22 Figure 1) installed in the vehicle door, the outside emergency operation lever configured to be rotated by receiving a manipulation force to allow the vehicle door to be opened by applying torque to the catch part (Col 23 Para 2).

With regards to claim 19, Ottino discloses the vehicle of claim 18, wherein the catch part comprises: 
a catch (36 Figure 25) configured to be rotatably installed to have a locking groove (44 Figure 33A) through which the striker (20 Figure 33A) mounted on the vehicle body is inserted to be caught or is removed; and 
a pawl (38 Figure 25) rotatably mounted to enter (38 Figure 33A) a rotation trajectory of the catch to stop rotation of the catch or to deviate (38 Figure 33E) from the rotation trajectory of the catch to allow the catch to be freely rotatable, wherein a pawl arm (62 Figure 33A) protruding from a first side (left side, Figure 33A) surface is formed in the pawl.

With regards to claim 20, Ottino discloses the vehicle of claim 19, wherein the door locking and release part comprises: 
the main motor (182 Figure 31), which is configured to be rotatable in a clockwise (via cinching sequence shown Figures 16D-16J) and counterclockwise (via release sequence shown Figures 33A-33F) direction to include a first driving gear (186 Figure 30); 
a first driven gear (188 Figure 30) engaged in the first driving gear; and 
a pawl release lever (92’ Figure 26) configured to include a second driven gear (190 Figure 30) engaged in the first driven gear to rotate the pawl while rotating through a driving gear of the main motor, the first driven gear, and the second driven gear (Col 27 Para 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ottino in view of Cumbo (US-20190017301-A1).

With regards to claim 3, Ottino discloses the door ratchet of claim 2. 
Ottino does not disclose a first bumper configured for damping and rotation stopping of the catch.
However, Cumbo discloses a related cinching vehicle latch including a first bumper (220 Figure 11) configured for damping and rotation stopping of the catch (36 Figure 11) when the striker (20 Figure 11) is inserted into the locking groove of the catch. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the bumper of Cumbo to the catch of Ottino, in order to protect the catch from impact due to over-rotation during the cinching operation.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ottino in view of Kouzuma (US-10125524-B2).

With regards to claim 12, Ottino discloses the door ratchet of claim 10.
Ottino does not disclose a key cylinder.
However, Kouzuma discloses a similar vehicle latch assembly (22 Figure 8) further comprising a key nut (108 Figure 8) coupled to a key cylinder (20 Figure 2) into which a vehicle key is to be inserted (Col 9 Para 2), wherein an accommodation groove wall (the bordering wall of groove 107, Figure 8) for constituting an accommodation groove (107 Figure 8) is formed in a circumferential direction (about axis 106, Figure 8) in the key nut, and a connection projection (105 Figure 8) inserted into the accommodation groove of the key nut is formed at a second end of an operable lever (109 Figure 8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the key cylinder and key nut to Ottino’s latch assembly, and add the connection projection to the second end of Ottino’s emergency key lever (326 Figure 29). One would have been motivated to make these additions in order to allow a vehicle owner (key holder) to operate the emergency key lever from outside of the vehicle.

Allowable Subject Matter
Claims 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant's device, the prior art fails to teach or make obvious the claimed invention. With regards to claim 16, Ottino discloses a two-motor latch operated by a latch controller, and adding a collision sensor to the controller inputs would be obvious to one of ordinary skill in the art. However, the two-motors of Ottino work in coordination during the release sequence, and emergency release in the case of motor failure is provided manually by the inside emergency release lever.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20200224465-A1: A related vehicle latch.
US-8474888-B2: A related vehicle latch.
US-11085204-B2: A related vehicle latch.
US-11035156-B2: A related vehicle latch.
US-11441336-B2: A related vehicle latch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675